FILED
                                                                   United States Court of Appeals
                                       PUBLISH                             Tenth Circuit

                      UNITED STATES COURT OF APPEALS                    December 23, 2013

                                                                       Elisabeth A. Shumaker
                                  TENTH CIRCUIT                            Clerk of Court


 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                         No. 13-2015

 DAUD ANWAR,

        Defendant - Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO
                     (D.C. NO. 2:12-CR-00586-RB-1)


Robert E. Kinney, Assistant Federal Public Defender, Office of the Federal Public
Defender for the District of New Mexico, Las Cruces, New Mexico, appearing for
Appellant.

Marisa A. Lizarraga, Assistant United States Attorney (Kenneth J. Gonzales, United
States Attorney with her on the brief), Office of the United States Attorney for the
District of New Mexico, Las Cruces, New Mexico, appearing for Appellee.


Before KELLY, HARTZ and MATHESON, Circuit Judges.


MATHESON, Circuit Judge.


      Daud Anwar pled guilty to making false threats to destroy buildings in violation of

18 U.S.C. § 844(e). The district court sentenced him to 24 months in prison and three
years of supervised release. Mr. Anwar appeals only the four-level sentence

enhancement he received under the United States Sentencing Guidelines (“U.S.S.G” or

“Guidelines”) for causing a “substantial disruption” to public “functions or services.”

U.S.S.G. § 2A6.1(b)(4)(A). Exercising jurisdiction under 18 U.S.C. § 3742(a) and 28

U.S.C. § 1291, we affirm.

                                  I. BACKGROUND

       On March 3, 2011, Mr. Anwar was an engineering student at New Mexico State

University (“NMSU”). Seeking to avoid sitting for an important test, Mr. Anwar sent

two emails and made four phone calls in which he falsely threatened to detonate

explosives at various NMSU campus locations. The two emails—one to the university’s

president and the other to its deputy chief of police—remained unread until after the

threatened detonation time had passed. Mr. Anwar’s phone call to the Information and

Campus Technology Building was quickly determined to be a hoax, and the building was

not evacuated. Similarly, his phone calls to the Activities Center and the NMSU Police

Department Dispatch also did not result in any evacuations.

       Mr. Anwar’s phone call to Thomas and Brown Hall, NMSU’s engineering

building, engendered a greater response. Mr. Anwar made the following statement three

times to the employee who answered the phone: “If you don’t want anyone hurt, you’ll

get everyone out of the building—it will detonate at 10:30 a.m.” The employee called

the NMSU police department and the associate dean of engineering. The dean instructed

her to activate the fire alarm. Six NMSU police officers and six firefighters arrived to
                                            -2-
sweep the building for explosives. During the sweep, 240 people were evacuated and 14

classes were interrupted. Afterward, NMSU’s Information and Campus Technology

(“ICT”) Department conducted a two-day investigation that helped identify Mr. Anwar as

a suspect.

       On March 21, 2012, a federal grand jury indicted Mr. Anwar on one count of

making threats by mail, telephone, or other instruments, in violation of 18 U.S.C.

§ 844(e). He pled guilty to the charge on April 30, 2012. The Presentence Investigation

Report (“PSR”) placed Mr. Anwar in criminal history category III and assigned him a

total offense level of 15. The latter included a four-level enhancement pursuant to

U.S.S.G. § 2A6.1(b)(4)(A) for making false threats that resulted in “substantial disruption

of public, governmental, or business functions or services.”

       Mr. Anwar objected to the four-level increase, but on January 22, 2013, the district

court issued an order overruling that objection. Recognizing that the Tenth Circuit has

yet to interpret U.S.S.G. § 2A6.1(b)(4)(A), the district court relied mainly on United

States v. Dudley, 463 F.3d 1221 (11th Cir. 2006), which affirmed a four-level

enhancement under § 2A6.1(b)(4)(A) for a false anthrax threat that disrupted fewer

people than in the present case. Mr. Anwar now appeals the district court’s order.

                                    II. DISCUSSION

                                 A. Standard of Review

       We review sentencing decisions for “reasonableness under a deferential abuse-of-

discretion standard.” United States v. Begaye, 635 F.3d 456, 461 (10th Cir. 2011); see
                                            -3-
also Gall v. United States, 552 U.S. 38, 46 (2007). “Reasonableness review is a two-step

process comprising a procedural and a substantive component.” United States v. Verdin-

Garcia, 516 F.3d 884, 895 (10th Cir. 2008) (citing Gall, 552 U.S. at 51). Because Mr.

Anwar disputes only the applicability of a sentencing enhancement to his Guidelines

offense level, he challenges only the procedural reasonableness of his sentence.

       Procedural reasonableness “requires, among other things, a properly calculated

Guidelines range.” United States v. Mollner, 643 F.3d 713, 714 (10th Cir. 2011). “When

reviewing the district court’s calculation of the guidelines, ‘we review legal questions de

novo and factual findings for clear error, giving due deference to the district court’s

application of the guidelines to the facts.’” United States v. Halliday, 665 F.3d 1219,

1222-23 (10th Cir. 2011) (quoting Mollner, 643 F.3d at 714).

       We view Mr. Anwar’s appeal as a challenge to the district court’s application of

the Guidelines to the facts, which receives “due deference” review under our precedent.

Halliday, 665 F.3d at 1222-23. The Government does not appear to challenge Mr.

Anwar’s assertion that the district court’s decision should be reviewed de novo. We

reach the same outcome under de novo or deferential review.

               B. U.S.S.G. § 2A6.1(b)(4)(A) and “Substantial Disruption”

       This case requires us to review for the first time the application of U.S.S.G.

§ 2A6.1(b)(4)(A), which calls for a four-level sentence enhancement “[i]f the offense

resulted in . . . substantial disruption of public, governmental, or business functions or

services.” The Guidelines Manual provides no definition of “substantial disruption” or
                                             -4-
“functions or services,” and offers no other direction regarding this provision’s

application.

1. Plain Language

       To understand and apply § 2A6.1(b)(4)(A), we initially “look at the language in

the guideline itself.” United States v. Robertson, 350 F.3d 1109, 1112 (10th Cir. 2003).

As our discussion of the cases applying “substantial disruption” indicates, the words in

the guideline are used consistently with their common dictionary definitions.

       “Substantial” is typically defined to mean considerable in amount, quantity, or

degree. See, e.g., AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE 1738

(5th ed. 2011) (defining “substantial” as “[c]onsiderable in importance, value, degree,

amount, or extent”); 17 THE OXFORD ENGLISH DICTIONARY 67 (2d ed. 1989) (defining

“substantial” as “[o]f ample or considerable amount, quantity, or dimensions”);

WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 2280 (1976) (defining

“substantial” as “considerable in amount, value, or worth”).

       Dictionaries generally define “disruption” as an action that interrupts, impedes, or

stops. See, e.g., AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE 522 (5th

ed. 2011) (including “disruption” under “disrupt,” which is defined as “[t]o throw into

confusion or disorder” or “[t]o interrupt or impede the progress of”); 4 THE OXFORD

ENGLISH DICTIONARY 833 (2d ed. 1989) (defining “disruption” as “[t]he action of

rending or bursting asunder; violent dissolution of continuity; forcible severance”);

WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 656 (1976) (defining “disruption”
                                            -5-
as “the state of being disrupted,” and defining “disrupt” as “to interrupt to the extent of

stopping, preventing normal continuance of, or destroying”).

       The phrase “substantial disruption of . . . functions or services” therefore suggests

a significant interruption of normal activities when measured by scope and time. See

Dudley, 463 F.3d at 1226 (describing the scope and time of interruption to courthouse

activity resulting from defendant’s threat). Additionally, the enhancement applies “if the

offense resulted in . . . substantial disruption of public, governmental, or business

functions or services.” U.S.S.G. § 2A6.1(b)(4)(A) (emphasis added). The phrasing of

this provision focuses on the outcome of the threat, not the defendant’s intent.

       Although the meaning of “substantial disruption” is clear, it is nonetheless a

relative term, a matter of degree. We therefore seek guidance from pertinent cases to

determine whether the disruption in this case was substantial under § 2A6.1(b)(4)(A).

2. Case Law Applying § 2A6.1(b)(4)(A)

       Only the Ninth and Eleventh Circuits have published cases addressing

§ 2A6.1(b)(4)(A).1 Both affirmed enhancements for “substantial disruption[s].”

       The facts of the Ninth Circuit case, United States v. Mohamed, 459 F.3d 979 (9th

Cir. 2006), easily established a substantial disruption. The defendant made a telephone


       1
        An unpublished Tenth Circuit case, United States v. Wyrick, 416 F. App’x 786
(10th Cir. 2011) (unpublished), involved a district court’s decision to sustain the
defendant’s objection to a sentence enhancement under § 2A6.1(b)(4)(A) after
concluding that the “substantial disruption” requirement was not met. Wyrick, 416 F.
App’x at 790. The Wyrick court did not, however, reexamine the issue on appeal.

                                             -6-
call from Calgary, Canada to the Department of Homeland Security and knowingly

provided a false tip that terrorists planned to bomb several shopping malls close to a

federal building in Los Angeles. Id. at 981-82. Multiple law enforcement agencies—

including the FBI Joint Terrorism Task Force, four divisions of the Los Angeles Police

Department (“LAPD”), the Los Angeles County Sherriff’s Department, the California

Highway Patrol, the United States Border Patrol, and the Royal Canadian Mounted

Police—and the Los Angeles City Fire Department investigated the threat and provided

security. Id. Various media outlets broadcast news of the threat, and the LAPD

distributed flyers warning local businesses about the purported impending attack. Id. As

a result, on that day businesses “at or near” the affected shopping mall suffered an

estimated 65 to 85 percent decrease in sales. Id. The Ninth Circuit held there was

“ample evidence” supporting the sentence enhancement for “substantial disruption”

under § 2A6.1(b)(4)(A). Id. at 988.

       In the Eleventh Circuit case, United States v. Dudley, 463 F.3d 1221 (11th Cir.

2006), the defendant mailed a judge an envelope containing white powder that purported

to be anthrax. Id. at 1224. The false threat forced half of a state courthouse floor to close

for two hours. Two people exposed to the letter were quarantined. Id. at 1226. Court

proceedings of two judges were interrupted for several hours, and the judge who received

the letter had to spend “many hours” discussing the case with law enforcement. Id. An

officer provided her around-the-clock security through the following day. Id. Applying

de novo review, the Eleventh Circuit concluded that the disruption resulting from the
                                             -7-
defendant’s threats justified the four-level enhancement under § 2A6.1(b)(4)(A). Id. at

1225-26.

       Both Mohamed and Dudley measured substantial disruption by considering

objectively quantifiable effects produced by the defendants’ false threats.2

3. Tenth Circuit Cases Applying U.S.S.G. § 2J1.3(b)(2)

       Without the benefit of cases addressing § 2A6.1(b)(4)(A), the Dudley court found

assistance from other circuit decisions applying § 2J1.3(b)(2), which calls for a three-

level enhancement if the offense of perjury or bribery of a witness “resulted in substantial

interference with the administration of justice.” U.S.S.G. § 2J1.3(b)(2); Dudley, 463 F.3d

at 1226. The Application Notes for this provision state that “[s]ubstantial interference

with the administration of justice” includes “the unnecessary expenditure of substantial

governmental or court resources.” U.S.S.G. § 2J1.3 n.1.

       Two Tenth Circuit cases have reviewed sentence enhancements under


       2
         The various unpublished cases that have applied § 2A6.1(b)(4)(A) have likewise
affirmed “substantial disruption” enhancements by relying on objectively quantifiable
effects produced by defendants’ threats. See United States v. Sanders, 511 F. App’x 463,
466 (6th Cir. 2013) (unpublished) (roughly 40 Coast Guard personnel, including air and
land units, searched about ninety miles of lake coastline); United States v. Tucker, 468 F.
App’x 610, 611 (6th Cir. 2012) (unpublished) (bomb threat completely shut down Blue
Cross Blue Shield’s downtown headquarters in the middle of a business day, causing
$558,000 in losses); United States v. Kirkpatrick, 385 F. App’x 610, 612 (7th Cir. 2010)
(unpublished) (law enforcement agencies spent 200 person-hours on an unnecessary
investigation); United States v. Snipes, 466 F. App’x 800, 802 (11th Cir. 2012)
(unpublished) (threat to shoot National Guard members at a weekend drill required
several senior officers in the National Guard to determine how to respond and
reassignment of at least 30 soldiers to provide additional security).

                                            -8-
§ 2J1.3(b)(2), addressing whether the defendants’ perjury caused “substantial interference

with the administration of justice.” In United States v. Smith, 531 F.3d 1261 (10th Cir.

2008), we affirmed a § 2J1.3(b)(2) sentence enhancement where, as a result of the

defendant’s perjury, the government was forced to provide the defendant with guarded

transportation from Memphis to Oklahoma City for an unnecessary hearing. Id. at 1270-

71. In United States v. Sinclair, 109 F.3d 1527 (10th Cir. 1997), the defendant’s perjury

forced the prosecution to re-interview and recall two key witnesses. Id. at 1540. In

affirming the district court’s application of the enhancement, we held that the

Government “need not particularize a specific number of hours expended by government

employees in order to support the U.S.S.G. § 2J1.3(b)(2) enhancement.” Id. (quotations

omitted). 3

       Our application of “substantial interference” in these cases is consistent with the

approach we follow here, which assesses the scope and time of the disruption at issue.


       3
         Enhancements under this provision have been affirmed under a wide range of
factual situations. See, e.g., United States v. Leung, 360 F.3d 62, 67-68 (2d Cir. 2004)
(cost of interviewing numerous witnesses and time spent consulting with various
agencies where the defendant faked his own death to avoid prosecution was substantial);
United States v. Gray, 692 F.3d 514, 522-23 (6th Cir. 2012) (falsifying of documents
contributing to four-year trial delay and making investigation more difficult substantially
interfered with administration of justice); United States v. Tankersley, 296 F.3d 620, 623
(7th Cir. 2002) (resources expended in multi-week investigation to find and secure
various assets, including proceeds from the sale of a yacht, were substantial); United
States v. Alwan, 279 F.3d 431, 436-37, 440 (7th Cir. 2002) (interference with the
administration of justice caused by defendant’s refusal to testify before the grand jury on
four separate occasions was substantial); see also United States v. Atlantic States Cast
Iron Pipe Co., 627 F. Supp. 2d 180, 203-04 (D.N.J. 2009) (collecting cases).

                                            -9-
4. Summary

       The plain language of § 2A6.1(b)(4)(A) and the case law reviewed above direct us

to analyze whether normal “public, governmental, or business functions or services” were

significantly interrupted or impeded as a result of a defendant’s false threat. U.S.S.G.

§ 2A6.1(b)(4)(A). This analysis involves consideration of objectively quantifiable

effects, such as the extent to which the false threat interrupted or impeded normal activity

and the amount of time the interruption lasted. See Dudley, 463 F.3d at 1226; Mohamed,
459 F.3d at 982.

                                         C. Analysis

       We must determine whether the district court erred in concluding that Mr.

Anwar’s threats resulted in a “substantial disruption of [NMSU] functions or services.”4

U.S.S.G. § 2A6.1(b)(4)(A). We consider the 240 people in Thomas and Brown Hall

whose activities, including 14 classes, were interrupted, as well as the various NMSU

employees—including police and fire department officials—who suspended their regular

duties to respond to Mr. Anwar’s threats.

       Mr. Anwar contends that the disruption resulting from his threat was less

substantial than the cases cited by the district court. In particular, he argues that the


       4
        Mr. Anwar does not argue that his false bomb threat—which targeted a state
university, displaced student and faculty, and diverted public safety employees—did not
implicate “public . . . functions or services,” U.S.S.G. § 2A6.1(b)(4). Mr. Anwar
contends only that his false threat did not cause a “substantial disruption” of these
functions or services under the Guidelines. See Aplt. Br. at 7.

                                             -10-
district court’s reliance on Dudley was misplaced because that case involved a

“qualitatively different” disruption from the present case. Aplt. Br. at 12. He argues that

the letter in Dudley claiming to contain anthrax was “terrifying” and “extremely

upsetting” to those threatened and to the judge’s family, and, in contrast, there is no

evidence in this case that the people evacuated from Thomas and Brown Hall were aware

of why the fire alarm was activated. Id. at 11-12. He asserts they therefore perceived the

evacuation as a routine event that “did not provoke the kind of extreme emotional

response that the supposed anthrax involved in Dudley surely did.” Id. at 12.

       The plain language of § 2A6.1(b)(4)(A) makes the emotional or psychological

impact of a threat relevant only to the extent it affects the substantiality of the disruption

to functions or services. Indeed, even though the Dudley court mentioned the emotional

impact of the false threat on the judge’s daughter, see Dudley, 463 F.3d at 1224-25, the

court did not discuss this detail when it applied the guideline to the facts of the case, see

id. at 1226.5 This leaves us to compare the degree of objectively quantifiable disruption

in the two cases.6


       5
        Although the emotional impact of the threat on the judge’s daughter was no
doubt traumatic, that impact had no demonstrable relation to the interruption of public
functions or services, which likely explains its absence from the court’s application of the
guideline.
       6
         Mr. Anwar contends that “[u]nless the ‘substantial disruption’ enhancement has a
qualitative aspect to it, it will necessarily be applied to practically every case involving a
false bomb threat communicated to any public, governmental or business entity.” Aplt.
Reply Br. at 2. The facts of Mr. Anwar’s case illustrate otherwise. As Mr. Anwar
                                                                                 Continued . . .
                                             -11-
       In making this comparison, we acknowledge, as Mr. Anwar observes, that certain

details regarding the substantiality of the disruption were not specified before the district

court. In particular, the record does not identify how long the evacuation and sweep of

Thomas and Brown Hall lasted, whether the affected classes had to be cancelled, how

many people from NMSU’s ICT department were involved in the two-day investigation,

or how much time during the two-day period was actually spent on the investigation.

       Nevertheless, the uncontested facts were sufficient to show substantial disruption.

Mr. Anwar’s false threat to detonate a bomb at Thomas and Brown Hall shut down an

entire building, causing the evacuation of 240 people and the interruption of 14 classes.7

The threat diverted various NMSU employees and police officers from their regular

duties. Six police officers and six NMSU firefighters swept Thomas and Brown Hall

searching for explosives before anyone could reenter the building. Campus authorities

spent the next two days investigating before identifying Mr. Anwar as the suspect.

       In Dudley, half of a courthouse floor was closed down for two hours. Dudley, 463
F.3d at 1226. Two people were quarantined. Id. Two judges’ work was interrupted for



himself acknowledges, of his six bomb threats (four via telephone and two via email),
“[t]he only threat . . . that actually did provoke any significant response was a call to the
Systems and Signals Building [Thomas and Brown Hall],” Aplt. Br. at 2.
       7
         In the context of school speech, we have recognized that expression that
interrupts classroom instruction or otherwise disrupts the learning environment may
constitute a “substantial disruption.” Taylor v. Roswell Indep. Sch. Dist., 713 F.3d 25, 38
(10th Cir. 2013); see also Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503,
513 (1969); PeTA, People for the Ethical Treatment of Animals v. Rasmussen, 298 F.3d
1198, 1204-05 (10th Cir. 2002).

                                             -12-
several hours, and one of the judges had to spend “many hours” afterward discussing the

case with investigators. Id. Additionally, an officer provided that judge with around-the-

clock security detail for more than 24 hours. Id.

       When we consider the number of people affected and the extent of the interruption

in this case, the substantiality of the disruption to functions or services may have been

less than the disruption in Mohamed but was comparable to Dudley. Substantial

disruption occurred in all three cases. We agree with the district court that Dudley helps

demonstrate that Mr. Anwar’s bomb threats resulted in substantial disruption within the

meaning of U.S.S.G. § 2A6.1(b)(4)(A). The facts demonstrate an interruption to NMSU

functions and services that was significant in scope and length. We conclude that the

district court did not err in determining that Mr. Anwar’s threats resulted in a substantial

disruption under § 2A6.1(b)(4)(A).

                                    III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s order overruling Mr.

Anwar’s objection to the § 2A6.1(b)(4)(A) four-level sentence enhancement and affirm

the district court’s sentence set forth in the judgment in this case.




                                             -13-